—Final decision and order of respondent Employment Relations Panel of the Port Authority of New York and New Jersey, dated March 16, 1998, approving and upholding petitioner’s demotion to the rank of police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Harold Beeler, J.], entered March 15, 1999) dismissed, without costs.
Although petitioner did have standing to bring this proceeding (see, McKinney’s Uncon Laws of NY § 7141 [L 1977, ch 599, § 1]; Matter of City of New York v City Civ. Serv. Commn., 60 NY2d 436, 442-443), the challenged determination may not be disturbed since substantial evidence supports the Panel’s decision that the Port Authority did not unduly influence or coerce petitioner’s request for demotion from the rank of sergeant to that of police officer (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230-231; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180). Concur — Tom, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.